Stephens, P.
J., concurring specially. I concur in the judgment of affirmance, but I do not concur in or subscribe to all that is stated in the opinion of the majority of the court. Whether the conduct charged against the respondent in the citation for contempt constitutes under the law a contempt of court, for which the respondent could be punished as provided by law, is not presented for our determination. I do not commit myself one way or the other upon this. The respondent himself does not defend the charge on the ground.that his conduct did not constitute a contempt of court. He defends against the charge solely on the *703ground that his criticisms were not directed at a court or at a legally-qualified judge presiding therein, but were directed at a' judge who was “legally dead” by virtue of his being disqualified to preside in the court and determine the matters against which respondent directed his criticisms. I agree with my colleagues that this is no defense to the charge of contempt of court against the-respondent'. I am therefore of the opinion that, under the pleadings and the evidence, it does not appear that the court erred in adjudging the respondent in contempt.